       Case 1:20-cv-00451-NONE-SAB Document 16 Filed 06/04/20 Page 1 of 3



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11    DEMETRIOUS A. MOORE,                           No. 1:20-cv-00451-NONE-SAB (PC)

12                       Plaintiff,
                                                     ORDER DECLINING TO ADOPT FINDINGS
13           v.                                      AND RECOMMENDATIONS AND GRANTING
                                                     APPLICATION TO PROCEED IN FORMA
14    UNITED STATES OF AMERICA, et al.,              PAUPERIS

15                                                   (Doc. Nos. 8, 13)
                         Defendants.
16
17          Plaintiff Demetrious A. Moore is appearing pro se in this civil rights action pursuant to 42
18   U.S.C. § 1983. Plaintiff commenced this action by filing a complaint (Doc. No. 1) and an application
19   to proceed in forma pauperis (Doc. No. 8). The matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On March 31, 2020, the magistrate judge issued findings and recommendations,
22   recommending that plaintiff’s motion to proceed in forma pauperis be denied because plaintiff has
23   sufficient funds to pay the $400.00 filing fee. (Doc. No. 13.) Those findings and recommendations
24   were served on plaintiff and contained notice that any objections thereto were to be filed within
25   fourteen days (14) after service. (Id.) Plaintiff filed objections on April 23, 2020. (Doc. No. 15.)
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has conducted
27   a de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s
28   objections, the undersigned declines to adopt the findings and recommendations.
                                                         1
         Case 1:20-cv-00451-NONE-SAB Document 16 Filed 06/04/20 Page 2 of 3



1             In plaintiff’s in forma pauperis application, the authorized prison official certified that

2    plaintiff: (1) had, as of February12, 2020,1 $558.31 in his account; (2) during the prior six-month

3    period, the prisoner’s average monthly account balance was $136.78; and (3) the average amount

4    deposited monthly in the account during the prior six-month period was $1,558.22. (Doc. No. 8 at 3.)

5             The inmate trust account statement plaintiff filed in connection with the pending in forma

6    pauperis application confirms the amounts for the first two figures. (Doc. No. 7 at 8.) However, the

7    $1,558.22 figure given as the average monthly deposit into plaintiff’s account during the prior six-

8    month period actually appears to reflect the sum of plaintiff’s deposits over a six-month period, not the

9    average monthly deposit amount. (Id.) Indeed, further examination of the record indicates that the

10   average monthly amount deposited in plaintiff’s account during the prior six-month period is only

11   $167.78.2 Relying upon the authorized prison official’s certification regarding plaintiff’s trust

12   account, including the erroneous figure given as the average monthly deposit to plaintiff’s account, the

13   magistrate judge found that plaintiff could pay the entire $400 filing fee. (Doc. No. 13 at 3.)

14            Plaintiff objects to the pending findings and recommendations on the grounds that he relies on

15   financial support from his family, and that his family members are no longer able to support him

16   during the current COVID-19 pandemic because the workforce has been disrupted. (Doc. No. 15 at

17   2.) Plaintiff also indicates that he has been unable to work inside prison for marginal pay, apparently

18   referring to the COVID-19 crisis. (See id.)

19            The determination as to whether a plaintiff is indigent and therefore unable to pay the filing fee

20   falls within the court’s sound discretion. See California Men’s Colony v. Rowland, 939 F.2d 854, 858

21   (9th Cir. 1991), rev’d on other grounds, 506 U.S. 194 (1993). In light of the actual average monthly

22   deposit amount into plaintiff’s account and the financial circumstances plaintiff contends his family is

23   facing, as set forth in a sworn statement (Doc. No. 15 at 3), the undersigned declines to adopt the

24
25
     1
         This date is nearly a month after plaintiff filed his complaint in this action. (Doc. No. 7 at 8.)
26
     2
       For the six-month period between July 13, 2019 through January 13, 2020 (the date plaintiff
27   commenced this action), plaintiff’s deposits were as follows: $100 + $6.25 + $5.25 + $75 + $50 +
     $5.25 + $11.25 + $45 + $5.25 + $91 + $11.25 + $200 + $29.17 + $5.25 + $40 + $20 + $45 + $5.25 +
28   $1.25 + $100 + $150 + $5.25 = $1,006.67 / 6 (months) = $167.78. (Id. at 2–7.)
                                                            2
       Case 1:20-cv-00451-NONE-SAB Document 16 Filed 06/04/20 Page 3 of 3



1    pending findings and recommendations and will instead grant plaintiff’s in forma pauperis

2    application.

3           For the reasons set forth above:

4           1.      The undersigned declines to adopt the March 31, 2020 findings and recommendations

5                   (Doc. No. 13);

6           2.      Plaintiff’s application to proceed in forma pauperis (Doc. No. 8) is GRANTED; and

7           3.      The matter is referred back to the assigned magistrate judge for proceedings consistent

8                   with this order.

9
10   IT IS SO ORDERED.

11      Dated:      June 4, 2020
12                                                    UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
